
	

113 S839 RS: Coral Reef Conservation Amendments Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 370
		113th CONGRESS
		2d Session
		S. 839
		[Report No. 113–156]
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Nelson (for himself,
			 Mr. Rockefeller,
			 Mr. Schatz, and Ms. Hirono) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			May 5, 2014
			Reported by Mr.
			 Rockefeller, without amendment
		
		A BILL
		To reauthorize the Coral Reef Conservation Act of 2000,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Coral Reef
			 Conservation Amendments Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendment of Coral Reef Conservation Act of
				2000.
					Sec. 3. Purposes.
					Sec. 4. National coral reef action strategy.
					Sec. 5. Coral reef conservation program.
					Sec. 6. Coral reef conservation fund.
					Sec. 7. Agreements; redesignations.
					Sec. 8. Emergency assistance.
					Sec. 9. National program.
					Sec. 10. Study of trade in corals.
					Sec. 11. International coral reef conservation
				activities.
					Sec. 12. Community-based planning grants.
					Sec. 13. Vessel grounding inventory.
					Sec. 14. Prohibited activities.
					Sec. 15. Destruction of coral reefs.
					Sec. 16. Enforcement.
					Sec. 17. Permits.
					Sec. 18. Regional, State, and territorial
				coordination.
					Sec. 19. Regulations.
					Sec. 20. Effectiveness and assessment report.
					Sec. 21. Authorization of appropriations.
					Sec. 22. Judicial review.
					Sec. 23. Definitions.
				
			2.Amendment of
			 Coral Reef Conservation Act of 2000Except as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to or repeal of a section or other provision, the reference
			 shall be
			 considered to be made to a section or other provision of the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
		3.PurposesSection 202 (16 U.S.C. 6401) is amended to
			 read as follows:
			
				202.PurposesThe purposes of this title are—
					(1)to preserve,
				sustain, and restore the condition of coral reef ecosystems;
					(2)to promote the
				wise management and sustainable use of coral reef ecosystems to
			 benefit local
				communities, the Nation, and the world;
					(3)to develop sound
				scientific information on the condition of coral reef ecosystems
			 and the
				threats to such ecosystems;
					(4)to assist in the
				preservation of coral reef ecosystems by supporting conservation
			 programs,
				including projects that involve affected local communities and
			 nongovernmental
				organizations;
					(5)to provide
				financial resources for those programs and projects;
					(6)to establish a
				formal mechanism for collecting and allocating monetary donations
			 from the
				private sector to be used for coral reef conservation projects; and
					(7)to provide
				mechanisms to prevent and minimize damage to coral
				reefs.
					.
		4.National coral
			 reef action strategySection
			 203 (16 U.S.C. 6402) is amended to read as follows:
			
				203.National coral
				reef ecosystem action strategy
					(a)In
				generalNot later than 180 days after the date of the enactment
				of the Coral Reef Conservation Amendments Act of
				2013, the Secretary shall submit to the Senate Committee on
				Commerce, Science, and Transportation and to the House of
			 Representatives
				Committee on Natural Resources and publish in the Federal Register
			 a national
				coral reef ecosystem action strategy, consistent with the purposes
			 of this
				title. The Secretary shall periodically review and revise the
			 strategy as
				necessary. In developing this strategy, the Secretary may consult
			 the Coral
				Reef Task Force established under Executive Order 13089 (June 11,
			 1998).
					(b)Goals and
				objectivesThe action strategy shall include a statement of goals
				and objectives as well as an implementation plan, including a
			 description of
				the funds obligated each fiscal year to advance coral reef
			 conservation. The
				action strategy and implementation plan shall include discussion
			 of—
						(1)coastal uses and
				management, including land-based sources of pollution;
						(2)climate
				change;
						(3)water and air
				quality;
						(4)mapping and
				information management;
						(5)research,
				monitoring, and assessment;
						(6)international and
				regional issues;
						(7)outreach and
				education;
						(8)local strategies
				developed by the States or Federal agencies, including regional
			 fishery
				management councils; and
						(9)conservation.
						.
		5.Coral reef
			 conservation program
			(a)In
			 generalSection 204 (16 U.S.C. 6403) is amended—
				(1)by striking
			 Secretary, through the Administrator and in subsection (a) and
			 inserting Secretary,;
				(2)by striking
			 subsection (c) and inserting the following:
					
						(c)EligibilityAny
				natural resource management authority of a State or other
			 government authority
				with jurisdiction over coral reef ecosystems, or whose activities
			 directly or
				indirectly affect coral reef ecosystems, or educational or
			 nongovernmental
				institutions with demonstrated expertise in the conservation of
			 coral reef
				ecosystems, may submit a coral conservation project proposal to the
			 Secretary
				under subsection
				(e).
						;
				(3)by striking
			 Geographic and
			 Biological in the heading for subsection (d) and
			 inserting Project;
				(4)by striking
			 paragraph (3) of subsection (d) and inserting the following:
					
						(3)Remaining funds
				shall be awarded for—
							(A)projects (with
				priority given to community-based local action strategies) that
			 address
				emerging priorities or threats, including international and
			 territorial
				priorities, or threats identified by the Secretary; and
							(B)other appropriate
				projects, as determined by the Secretary, including monitoring and
			 assessment,
				research, pollution reduction, education, and technical
				support.
							;
				(5)by striking
			 subsection (g) and inserting the following:
					
						(g)Criteria for
				approvalThe Secretary may not approve a project proposal under
				this section unless the project is consistent with the coral reef
			 ecosystem
				action strategy under section 203 and will enhance the conservation
			 of coral
				reef ecosystems nationally or internationally by—
							(1)implementing
				coral conservation programs which promote sustainable development
			 and ensure
				effective, long-term conservation of coral reef ecosystems and
				biodiversity;
							(2)addressing the
				conflicts arising from the use of environments near coral reef
			 ecosystems or
				from the use of corals, species associated with coral reef
			 ecosystems, and
				coral products;
							(3)enhancing
				compliance with laws that prohibit or regulate the taking of coral
			 products or
				species associated with coral reef ecosystems or regulate the use
			 and
				management of coral reef ecosystems;
							(4)developing sound
				scientific information on the condition of coral reef ecosystems or
			 the threats
				to such ecosystems and their biodiversity, including factors that
			 cause coral
				disease, ocean acidification, and bleaching;
							(5)promoting and
				assisting the implementation of cooperative coral reef ecosystem
			 conservation
				projects that involve affected local communities, nongovernmental
				organizations, or others in the private sector;
							(6)increasing public
				knowledge and awareness of coral reef ecosystems and issues
			 regarding their
				long-term conservation, including how they function to protect
			 coastal
				communities;
							(7)mapping the
				location, distribution, and biodiversity of coral reef ecosystems;
							(8)developing and
				implementing techniques to monitor and assess the status and
			 condition of coral
				reef ecosystems and biodiversity;
							(9)developing and
				implementing cost-effective methods to restore degraded coral reef
			 ecosystems
				and biodiversity;
							(10)responding to,
				or taking action to help mitigate the effects of, coral disease,
			 ocean
				acidification, and bleaching events;
							(11)promoting
				activities designed to prevent or minimize damage to coral reef
			 ecosystems,
				including the promotion of ecologically sound navigation and
			 anchorages;
				or
							(12)promoting and
				assisting entities to work with local communities, and all
			 appropriate
				governmental and nongovernmental organizations, to support
			 community-based
				planning and management initiatives for the protection of coral
			 reef
				ecosystems.
							;
				and
				(6)by striking
			 coral reefs in subsection (j) and inserting coral reef
			 ecosystems.
				(b)Conforming
			 amendmentsSubsections (a), (b), (d), (e), (f), (h), (i), and (j)
			 of section 204 (16 U.S.C. 6403) are each amended by striking
			 Administrator each place it appears and inserting
			 Secretary.
			6.Coral reef
			 conservation fundSection 205
			 (16 U.S.C. 6404) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)FundThe
				Secretary may enter into agreements with nonprofit organizations
			 promoting
				coral reef ecosystem conservation by authorizing such organizations
			 to receive,
				hold, and administer funds received pursuant to this section. Such
				organizations shall invest, reinvest, and otherwise administer the
			 funds and
				maintain such funds and any interest or revenues earned in a
			 separate
				interest-bearing account (referred to in section 219(a) as the
			 Fund)
				established by such organizations solely to support partnerships
			 between the
				public and private sectors that further the purposes of this title
			 and are
				consistent with the national coral reef ecosystem action strategy
			 under section
				203.
					;
			(2)by striking
			 the grant program in subsection (c) and inserting any
			 grant program; and
			(3)by striking
			 Administrator in subsections (c) and (d) and inserting
			 Secretary.
			7.Agreements;
			 redesignationsThe Act (16
			 U.S.C. 6401 et seq.) is amended—
			(1)by redesignating
			 section 206 (16 U.S.C. 6405) as section 207;
			(2)by redesignating
			 section 207 (16 U.S.C. 6406) as section 208;
			(3)by redesignating
			 section 208 (16 U.S.C. 6407) as section 218;
			(4)by redesignating
			 section 209 (16 U.S.C. 6408) as section 219;
			(5)by redesignating
			 section 210 (16 U.S.C. 6409) as section 221; and
			(6)by inserting
			 after section 205 (16 U.S.C. 6404) the following:
				
					206.Agreements
						(a)In
				generalThe Secretary may execute and perform such contracts,
				leases, grants, cooperative agreements, or other transactions as
			 may be
				necessary to carry out the purposes of this title.
						(b)Cooperative
				agreementsIn addition to the general authority provided by
				subsection (a), the Secretary may enter into, extend, or
			 renegotiate agreements
				with universities and research centers with national or regional
			 coral reef
				research institutes to conduct ecological research and monitoring
			 explicitly
				aimed at building capacity for more effective resource management.
			 Pursuant to
				any such agreements these institutes shall—
							(1)collaborate
				directly with governmental resource management agencies, non-profit
				organizations, and other research organizations;
							(2)build capacity
				within resource management agencies to establish research
			 priorities, plan
				interdisciplinary research projects, and make effective use of
			 research
				results; and
							(3)conduct public
				education and awareness programs for policy makers, resource
			 managers, and the
				general public on coral reef ecosystems, best practices for coral
			 reef and
				ecosystem management and conservation, their value, and threats to
			 their
				sustainability.
							(c)Use of other
				agencies' resourcesFor purposes related to the conservation,
				preservation, protection, restoration, or replacement of coral
			 reefs or coral
				reef ecosystems and the enforcement of this title, the Secretary is
			 authorized
				to use, with their consent and with or without reimbursement, the
			 land,
				services, equipment, personnel, and facilities of any Department,
			 agency, or
				instrumentality of the United States, or of any State, local
			 government, tribal
				government, Territory or possession, or of any political
			 subdivision thereof,
				or of any foreign government or international organization.
						(d)Authority To
				utilize grant funds
							(1)In
				generalExcept as provided in paragraph (2), the Secretary may
				apply for, accept, and obligate research grant funding from any
			 Federal source
				operating competitive grant programs where such funding furthers
			 the purpose of
				this title.
							(2)ExceptionThe
				Secretary may not apply for, accept, or obligate any grant funding
			 under
				paragraph (1) for which the granting agency lacks authority to
			 grant funds to
				Federal agencies, or for any purpose or subject to conditions that
			 are
				prohibited by law or regulation.
							(3)Grant
				fundsAppropriated funds may be used to satisfy a requirement to
				match grant funds with recipient agency funds, except that no grant
			 may be
				accepted that requires a commitment in advance of appropriations.
							(4)NOAA
				accountFunds received from grants shall be deposited in the
				National Oceanic and Atmospheric Administration account for the
			 purpose for
				which the grant was awarded.
							(e)Transfer of
				fundsUnder an agreement entered into pursuant to subsection (a),
				and subject to the availability of funds, the Secretary may
			 transfer funds to,
				and may accept transfers of funds from, Federal agencies,
			 instrumentalities and
				laboratories, State and local governments, Indian tribes (as
			 defined in section
				4 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C.
				450b)), organizations and associations representing Native
			 Americans, native
				Hawaiians, and Native Pacific Islanders, educational institutions,
			 nonprofit
				organizations, commercial organizations, and other public and
			 private persons
				or entities, except that no more than 5 percent of funds
			 appropriated to carry
				out this section may be transferred. The 5 percent limitation shall
			 not apply
				to section 204 or section
				210.
						.
			8.Emergency
			 assistanceSection 207
			 (formerly 16 U.S.C. 6405), as redesignated by section 7 of this Act, is
			 amended
			 to read as follows:
			
				207.Emergency
				assistanceThe Secretary, in
				cooperation with the Federal Emergency Management Agency, as
			 appropriate, may
				provide assistance to any State, local, or territorial government
			 agency with
				jurisdiction over coral reef ecosystems to address any unforeseen
			 or
				disaster-related circumstance pertaining to coral reef
				ecosystems.
				.
		9.National
			 programSection 208 (formerly
			 16 U.S.C. 6406), as redesignated by section 7 of this Act, is amended to
			 read
			 as follows:
			
				208.National
				program
					(a)In
				generalSubject to the availability of appropriations, the
				Secretary may conduct activities, including with local, State,
			 regional, or
				international programs and partners, as appropriate, to conserve
			 coral reef
				ecosystems, that are consistent with this title, the National
			 Marine
				Sanctuaries Act, the Coastal Zone Management
				Act of 1972, the Magnuson-Stevens Fishery Conservation and
				Management Act, the Endangered Species Act of
				1973, and the Marine Mammal Protection Act of 1972.
					(b)Authorized
				activitiesActivities authorized under subsection (a)
				include—
						(1)mapping,
				monitoring, assessment, restoration, socioeconomic and scientific
			 research that
				benefit the understanding, sustainable use, biodiversity, and
			 long-term
				conservation of coral reef ecosystems;
						(2)enhancing public
				awareness, education, understanding, and appreciation of coral reef
				ecosystems;
						(3)removing, and
				providing assistance to States in removing, abandoned fishing gear,
			 marine
				debris, and abandoned vessels from coral reef ecosystems to
			 conserve living
				marine resources;
						(4)responding to
				incidents and events that threaten and damage coral reef
			 ecosystems;
						(5)conservation and
				management of coral reef ecosystems;
						(6)centrally
				archiving, managing, and distributing data sets and providing coral
			 reef
				ecosystem assessments and services to the general public with
			 local, regional,
				or international programs and partners; and
						(7)activities
				designed to prevent or minimize damage to coral reef ecosystems,
			 including
				those activities described in section 212(b)(2) of this title.
						(c)Data archive,
				access, and availabilityThe Secretary, in coordination with
				similar efforts at other Departments and agencies shall provide for
			 the
				long-term stewardship of environmental data, products, and
			 information via data
				processing, storage, and archive facilities pursuant to this title.
			 The
				Secretary may—
						(1)archive
				environmental data collected by Federal, State, local agencies, and
			 tribal
				organizations and federally funded research;
						(2)promote
				widespread availability and dissemination of environmental data and
			 information
				through full and open access and exchange to the greatest extent
			 possible,
				including in electronic format on the Internet;
						(3)develop
				standards, protocols, and procedures for sharing Federal data with
			 State and
				local government programs and the private sector or academia; and
						(4)develop metadata
				standards for coral reef ecosystems in accordance with Federal
			 Geographic Data
				Committee guidelines.
						(d)Emergency
				response, stabilization, and restoration
						(1)Establishment
				of accountThe Secretary shall establish an account (to be called
				the Emergency Response, Stabilization, and Restoration Account) in
			 the Damage
				Assessment Restoration Revolving Fund established by the Department
			 of Commerce
				Appropriations Act, 1991 (33 U.S.C. 2706 note), for implementation
			 of this
				subsection for emergency actions. Amounts appropriated for the
			 Account under
				section 219, and funds authorized by sections 213(d)(1)(C)(ii) and
				214(f)(3)(B), shall be deposited into the Account and made
			 available for use by
				the Secretary as specified in sections 213 and 214.
						(2)Deposit and
				investment of certain fundsAny amounts received by the United
				States pursuant to sections 213(d)(1)(C)(ii) and 214(f)(3)(B) shall
			 be
				deposited into the Emergency Response, Stabilization, and
			 Restoration Account
				established under paragraph (1). The Secretary of Commerce may
			 request the
				Secretary of the Treasury to invest such portion of the Damage
			 Assessment
				Restoration Revolving Fund as is not, in the judgment of the
			 Secretary of
				Commerce, required to meet the current needs of the fund. Such
			 investments
				shall be made by the Secretary of the Treasury in public debt
			 securities, with
				maturities suitable to the needs of the fund, as determined by the
			 Secretary of
				Commerce and bearing interest at rates determined by the Secretary
			 of the
				Treasury, taking into consideration current market yields on
			 outstanding
				marketable obligations of the United States of comparable maturity.
			 Interest
				earned by such investments shall be available for use by the
			 Secretary of
				Commerce without further appropriation and remain available until
				expended.
						.
		10.Study of trade
			 in corals
			(a)In
			 generalThe Secretary of Commerce, in consultation with the
			 Secretary of the Interior, shall conduct a study on the economic, social,
			 and
			 environmental values and impacts of the United States market in corals and
			 coral products.
			(b)ContentsThe
			 study shall—
				(1)assess the
			 economic and other values of the United States market in coral and coral
			 products, including import and export trade;
				(2)identify primary
			 coral species used in the coral and coral product trade and locations of
			 wild
			 harvest;
				(3)assess the
			 environmental impacts associated with wild harvest of coral;
				(4)assess the
			 effectiveness of current public and private programs aimed at promoting
			 conservation in the coral and coral product trade;
				(5)identify economic
			 and other incentives for coral reef conservation as part of the coral and
			 coral
			 product trade; and
				(6)identify
			 additional actions, if necessary, to ensure that the United States market
			 in
			 coral and coral products does not contribute to the degradation of coral
			 reef
			 ecosystems.
				(c)ReportNot
			 later than 30 months after the date of enactment of this Act, the
			 Secretary
			 shall submit to the Senate Committee on Commerce, Science, and
			 Transportation
			 and the House of Representatives Committee on Natural Resources a report
			 of the
			 study.
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $100,000 for fiscal year 2014.
			11.International
			 coral reef conservation activitiesThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 208, as redesignated by section 7 of this Act,
			 the
			 following:
			
				209.International
				coral reef conservation activities
					(a)International
				coral reef conservation activities
						(1)In
				generalThe Secretary shall carry out international coral reef
				conservation activities consistent with the purposes of this title
			 with respect
				to coral reef ecosystems in waters outside the United States
			 jurisdiction. The
				Secretary shall develop and implement an international coral reef
			 ecosystem
				strategy pursuant to subsection (b).
						(2)CoordinationIn
				carrying out this subsection, the Secretary shall consult with the
			 Secretary of
				State, the Administrator of the Agency for International
			 Development, the
				Secretary of the Interior, and other relevant Federal agencies, and
			 relevant
				United States stakeholders, and shall take into account coral reef
			 ecosystem
				conservation initiatives of other nations, international
			 agreements, and
				intergovernmental and nongovernmental organizations so as to
			 provide effective
				cooperation and efficiencies in international coral reef
			 conservation. The
				Secretary may consult with the Coral Reef Task Force in carrying
			 out this
				subsection.
						(b)International
				coral reef ecosystem strategy
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Coral Reef Conservation Amendments Act of 2013, the
				Secretary shall submit to the Senate Committee on Commerce,
			 Science, and
				Transportation and the House of Representatives Committee on
			 Natural Resources,
				and publish in the Federal Register, an international coral reef
			 ecosystem
				strategy, consistent with the purposes of this title and the
			 strategy required
				under section 203(a). The Secretary shall periodically review and
			 revise this
				strategy as necessary.
						(2)ContentsThe
				strategy developed by the Secretary under paragraph (1) shall—
							(A)identify coral
				reef ecosystems throughout the world that are of high value for
			 United States
				marine resources, that support high-seas resources of importance to
			 the United
				States such as fisheries, or that support other interests of the
			 United
				States;
							(B)summarize
				existing activities by Federal agencies and entities described in
			 subsection
				(a)(2) to address the conservation of coral reef ecosystems
			 identified pursuant
				to subparagraph (A);
							(C)establish goals,
				objectives, and specific targets for conservation of priority
			 international
				coral reef ecosystems;
							(D)describe
				appropriate activities to achieve the goals and targets for
			 international coral
				reef conservation, in particular those that leverage activities
			 already
				conducted under this title;
							(E)develop a plan to
				coordinate implementation of the strategy with entities described
			 in subsection
				(a)(2) in order to leverage current activities under this title and
			 other
				conservation efforts globally;
							(F)identify
				appropriate partnerships, grants, or other funding and technical
			 assistance
				mechanisms to carry out the strategy; and
							(G)develop criteria
				for prioritizing partnerships under subsection (c).
							(c)International
				coral reef ecosystem partnerships
						(1)In
				generalThe Secretary shall establish an international coral reef
				ecosystem partnership program to provide support, including funding
			 and
				technical assistance, for activities that implement the strategy
			 developed
				pursuant to subsection (b).
						(2)MechanismsThe
				Secretary shall provide such support through existing authorities,
			 working in
				collaboration with the entities described in subsection (a)(2).
						(3)AgreementsThe
				Secretary may execute and perform such contracts, leases, grants,
			 cooperative
				agreements, or other transactions as may be necessary to carry out
			 the purposes
				of this section.
						(4)Transfer of
				fundsTo implement this section and subject to the availability
				of funds, the Secretary may transfer funds to a foreign government
			 or
				international organization, and may accept transfers of funds from
			 such
				entities, except that no more than 5 percent of funds appropriated
			 to carry out
				this section may be transferred.
						(5)Criteria for
				approvalThe Secretary may not approve a partnership proposal
				under this section unless the partnership is consistent with the
			 international
				coral reef ecosystem strategy developed pursuant to subsection (b),
			 and meets
				the criteria specified in that
				strategy.
						.
		12.Community-based
			 planning grantsThe Act (16
			 U.S.C. 6401 et seq.) is amended by inserting after section 209, as added
			 by
			 section 11 of this Act, the following:
			
				210.Community-based
				planning grants
					(a)In
				generalThe Secretary may make grants to entities that have
				received grants under section 204 to provide additional funds to
			 such entities
				to work with local communities and through appropriate Federal and
			 State
				entities to prepare and implement plans for the increased
			 protection of coral
				reef areas identified by the community and scientific experts as
			 high
				priorities for focused attention. The plans shall—
						(1)support
				attainment of one or more of the criteria described in section
			 204(g);
						(2)be developed at
				the community level;
						(3)utilize
				watershed-based approaches;
						(4)provide for
				coordination with Federal and State experts and managers; and
						(5)build upon local
				approaches, strategies, or models, including traditional or
			 island-based
				resource management concepts.
						(b)Terms and
				conditionsThe provisions of subsections (b), (d), (f), and (h)
				of section 204 apply to grants under subsection (a), except that,
			 for the
				purpose of applying section 204(b)(1) to grants under this section, 75
				percent shall be substituted for 50
				percent.
					.
		13.Vessel
			 grounding inventoryThe Act
			 (16 U.S.C. 6401 et seq.) is amended by inserting after section 210, as
			 added by
			 section 12 of this Act, the following:
			
				211.Vessel
				grounding inventory
					(a)In
				generalThe Secretary may maintain an inventory of all vessel
				grounding incidents involving coral reefs, including a description
			 of—
						(1)the impacts to
				affected coral reef ecosystems;
						(2)vessel and
				ownership information, if available;
						(3)the estimated
				cost of removal, mitigation, or restoration;
						(4)the response
				action taken by the owner, the Secretary, the Commandant of the
			 Coast Guard, or
				other Federal or State agency representatives;
						(5)the status of the
				response action, including the dates of vessel removal and
			 mitigation or
				restoration and any actions taken to prevent future grounding
			 incidents;
				and
						(6)recommendations
				for additional navigational aids or other mechanisms for preventing
			 future
				grounding incidents.
						(b)Identification
				of at-Risk reefsThe Secretary may—
						(1)use information
				from any inventory maintained under subsection (a) or any other
			 available
				information source to identify coral reef ecosystems that have a
			 high incidence
				of vessel impacts, including groundings and anchor damage;
						(2)identify
				appropriate measures, including the acquisition and placement of
			 aids to
				navigation, moorings, designated anchorage areas, fixed anchors,
			 and other
				devices, to reduce the likelihood of such impacts; and
						(3)develop a
				strategy and timetable to implement such measures, including
			 cooperative
				actions with other government agencies and non-governmental
				partners.
						.
		14.Prohibited
			 activities
			(a)In
			 generalThe Act (16 U.S.C. 6401 et seq.) is amended by inserting
			 after section 211, as added by section 13 of this Act, the following:
				
					212.Prohibited
				activities and scope of prohibitions
						(a)Provisions as
				complementaryThe provisions of this section are in addition to,
				and shall not affect the operation of, other Federal, State, or
			 local laws or
				regulations providing protection to coral reef ecosystems.
						(b)Destruction,
				loss, taking, or injury
							(1)In
				generalExcept as provided in paragraph (2), it is unlawful for
				any person to destroy, take, cause the loss of, or injure any coral
			 reef or any
				component thereof.
							(2)ExceptionsThe
				destruction, loss, taking, or injury of a coral reef or any
			 component thereof
				is not unlawful if it—
								(A)was caused by the
				use of fishing gear used in a manner permitted under the
			 Magnuson-Stevens
				Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) or
			 other
				Federal or State law;
								(B)was caused by an
				activity that is authorized or allowed by Federal or State law
			 (including
				lawful discharges from vessels, such as graywater, cooling water,
			 engine
				exhaust, ballast water, or sewage from marine sanitation devices),
			 unless the
				destruction, loss, or injury resulted from actions such as vessel
			 groundings,
				vessel scrapings, anchor damage, excavation not authorized by
			 Federal or State
				permit, or other similar activities;
								(C)was the necessary
				result of bona fide marine scientific research (including marine
			 scientific
				research activities approved by Federal, State, or local permits),
			 other than
				excessive sampling or collecting, or actions such as vessel
			 groundings, vessel
				scrapings, anchor damage, excavation, or other similar activities;
								(D)was caused by a
				Federal Government agency—
									(i)during—
										(I)an emergency that
				posed an unacceptable threat to human health or safety or to the
			 marine
				environment;
										(II)an emergency
				that posed a threat to national security; or
										(III)an activity
				necessary for law enforcement or search and rescue; and
										(ii)could not
				reasonably be avoided; or
									(E)was caused by an
				action taken by the master of the vessel in an emergency situation
			 to ensure
				the safety of the vessel or to save a life at sea.
								(c)Interference
				with enforcementIt is unlawful for any person to interfere with
				the enforcement of this title by—
							(1)refusing to
				permit any officer authorized to enforce this title to board a
			 vessel (other
				than a vessel operated by the Department of Defense or United
			 States Coast
				Guard) subject to such person's control for the purposes of
			 conducting any
				search or inspection in connection with the enforcement of this
			 title;
							(2)resisting,
				opposing, impeding, intimidating, harassing, bribing, interfering
			 with, or
				forcibly assaulting any person authorized by the Secretary to
			 implement this
				title or any such authorized officer in the conduct of any search
			 or inspection
				performed under this title; or
							(3)submitting false
				information to the Secretary or any officer authorized to enforce
			 this title in
				connection with any search or inspection conducted under this
			 title.
							(d)Violations of
				title, permit, or regulationIt is unlawful for any person to
				violate any provision of this title, any permit issued pursuant to
			 this title,
				or any regulation promulgated pursuant to this title.
						(e)Possession and
				distributionIt is unlawful for any person to possess, sell,
				deliver, carry, transport, or ship by any means any coral taken in
			 violation of
				this
				title.
						.
			(b)Emergency
			 action regulationsThe Secretary of Commerce shall initiate a
			 rulemaking proceeding to prescribe the circumstances and conditions under
			 which
			 the exception in section 212(b)(2)(E) of the Coral Reef Conservation Act
			 of
			 2000, as amended by subsection (a), applies and shall issue a final rule
			 pursuant to that rulemaking as soon as practicable but not later than 1
			 year
			 after the date of enactment of this Act. Nothing in this subsection shall
			 be
			 construed to require the issuance of such regulations before the exception
			 provided by that section is in effect.
			15.Destruction of
			 coral reefsThe Act (16 U.S.C.
			 6401 et seq.) is amended by inserting after section 212, as added by
			 section 14
			 of this Act, the following:
			
				213.Destruction,
				loss, or taking of, or injury to, coral reefs
					(a)Liability
						(1)Liability to
				the united statesExcept as provided in subsection (f), all
				persons who engage in an activity that is prohibited under
			 subsections (b) or
				(d) of section 212, or create an imminent risk thereof, are liable,
			 jointly and
				severally, to the United States for an amount equal to the sum of—
							(A)response costs
				and damages resulting from the destruction, loss, taking, or
			 injury, or
				imminent risk thereof, including damages resulting from the
			 response
				actions;
							(B)costs of seizure,
				forfeiture, storage, and disposal arising from liability under this
			 section;
				and
							(C)interest on that
				amount calculated in the manner described in section 1005 of the
			 Oil Pollution
				Act of 1990 (33 U.S.C. 2705).
							(2)Liability in
				rem
							(A)Any vessel used
				in an activity that is prohibited under subsection (b) or (d) of
			 section 212,
				or creates an imminent risk thereof, shall be liable in rem to the
			 United
				States for an amount equal to the sum of—
								(i)response costs
				and damages resulting from such destruction, loss, taking, or
			 injury, or
				imminent risk thereof, including damages resulting from the
			 response
				actions;
								(ii)costs of
				seizure, forfeiture, storage, and disposal arising from liability
			 under this
				section; and
								(iii)interest on
				that amount calculated in the manner described in section 1005 of
			 the Oil
				Pollution Act of 1990 (33 U.S.C. 2705).
								(B)The amount of
				liability shall constitute a maritime lien on the vessel and may be
			 recovered
				in an action in rem in any district court of the United States that
			 has
				jurisdiction over the vessel.
							(3)DefensesA
				person or vessel is not liable under this subsection if that person
			 or vessel
				establishes that the destruction, loss, taking, or injury was
			 caused solely by
				an act of God, an act of war, or an act or omission of a third
			 party (other
				than an employee or agent of the defendant or one whose act or
			 omission occurs
				in connection with a contractual relationship, existing directly or
			 indirectly
				with the defendant), and the person or master of the vessel acted
			 with due
				care.
						(4)No limit to
				liabilityNothing in sections 30501 through 30512 or section
				30706 of title 46, United States Code, shall limit liability to any
			 person
				under this title.
						(b)Response
				actions and damage assessment
						(1)Response
				actionsThe Secretary may undertake or authorize all necessary
				actions to prevent or minimize the destruction, loss, or taking of,
			 or injury
				to, coral reefs, or components thereof, or to minimize the risk or
			 imminent
				risk of such destruction, loss, taking, or injury.
						(2)Damage
				assessment
							(A)The Secretary
				shall assess damages (as defined in section 221(8)) to coral reefs
			 and shall
				consult with State officials regarding response and damage
			 assessment actions
				undertaken for coral reefs within State waters.
							(B)There shall be no
				double recovery under this chapter for coral reef damages,
			 including the cost
				of damage assessment, for the same incident.
							(c)Commencement of
				civil action for response costs and damages
						(1)CommencementThe
				Attorney General, upon the request of the Secretary, may commence a
			 civil
				action against any person or vessel that may be liable under
			 subsection (a) of
				this section for response costs, seizure, forfeiture, storage, or
			 disposal
				costs, and damages, and interest on that amount calculated in the
			 manner
				described in section 1005 of the Oil Pollution Act of 1990 (33
			 U.S.C. 2705).
				The Secretary, acting as trustee for coral reefs for the United
			 States, shall
				submit a request for such an action to the Attorney General
			 whenever a person
				or vessel may be liable for such costs or damages.
						(2)Venue in civil
				actionsA civil action under this title may be brought in the
				United States district court for any district in which—
							(A)the defendant is
				located, resides, or is doing business, in the case of an action
			 against a
				person;
							(B)the vessel is
				located, in the case of an action against a vessel;
							(C)the destruction,
				loss, or taking of, or injury to a coral reef, or component
			 thereof, occurred
				or in which there is an imminent risk of such destruction, loss,
			 taking, or
				injury; or
							(D)where some or all
				of the coral reef or component thereof that is the subject of the
			 action is not
				within the territory covered by any United States district court,
			 such action
				may be brought either in the United States district court for the
			 district
				closest to the location where the destruction, loss, taking,
			 injury, or risk of
				injury occurred, or in the United States District Court for the
			 District of
				Columbia.
							(d)Use of
				recovered amounts
						(1)In
				generalAny costs, including response costs and damages recovered
				by the Secretary under this section shall—
							(A)be deposited into
				an account or accounts in the Damage Assessment Restoration
			 Revolving Fund
				established by the Department of Commerce Appropriations Act, 1991
			 (33 U.S.C.
				2706 note), or the Natural Resource Damage Assessment and
			 Restoration Fund
				established by the Department of the Interior and Related Agencies
				Appropriations Act, 1992 (43 U.S.C. 1474b), as appropriate given
			 the location
				of the violation;
							(B)be available for
				use by the Secretary without further appropriation and remain
			 available until
				expended; and
							(C)be for use, as
				the Secretary considers appropriate—
								(i)to reimburse the
				Secretary or any other Federal or State agency that conducted
			 activities under
				subsection (a) or (b) of this section for costs incurred in
			 conducting the
				activity;
								(ii)to be
				transferred to the Emergency Response, Stabilization, and
			 Restoration Account
				established under section 208(d) to reimburse that account for
			 amounts used for
				authorized emergency actions; and
								(iii)after
				reimbursement of such costs, to restore, replace, or acquire the
			 equivalent of
				any coral reefs, or components thereof, including the reasonable
			 costs of
				monitoring, or to minimize or prevent threats of equivalent injury
			 to, or
				destruction of coral reefs, or components thereof.
								(2)Restoration
				considerationsIn development of restoration alternatives under
				paragraph (1)(C), the Secretary shall consider State and
			 territorial
				preferences and, if appropriate, shall prioritize restoration
			 projects with
				geographic and ecological linkages to the injured resources.
						(e)Statute of
				limitationsAn action for response costs or damages under
				subsection (c) shall be barred unless the complaint is filed not
			 later than 3
				years after the date on which the Secretary completes a damage
			 assessment and
				restoration plan for the coral reefs, or components thereof, to
			 which the
				action relates.
					(f)Federal
				government activitiesIn the event of threatened or actual
				destruction of, loss of, taking of, or injury to a coral reef or
			 component
				thereof resulting from an incident caused by a component of any
			 Department or
				agency of the United States Government, the cognizant Department or
			 agency
				shall satisfy its obligations under this section by promptly, in
			 coordination
				with the Secretary, taking appropriate actions to respond to and
			 mitigate the
				harm and restoring or replacing the coral reef or components
			 thereof and
				reimbursing the Secretary for all assessment costs.
					(g)Uniformed
				service officers and employeesNo officer or employee of a
				uniformed service (as defined in section 101 of title 10, United
			 States Code)
				shall be held liable under this section, either in such officer's
			 or employee's
				personal or official capacity, for any violation of section 212
			 occurring
				during the performance of the officer's or employee's official
			 governmental
				duties.
					(h)Contract
				employeesNo contract employee of a uniformed service (as defined
				in section 101 of title 10, United States Code), serving as vessel
			 master or
				crew member, shall be liable under this section for any violation
			 of section
				212 if that contract employee—
						(1)is acting as a
				contract employee of a uniformed service under the terms of an
			 operating
				contract for a vessel owned by a uniformed service, or a time
			 charter for
				pre-positioned vessels, special mission vessels, or vessels
			 exclusively
				transporting military supplies and materials; and
						(2)is engaged in an
				action or actions over which such employee has been given no
			 discretion (such
				as, anchoring or mooring at one or more designated anchorages or
			 buoys, or
				executing specific operational elements of a special mission
			 activity), as
				determined by the uniformed service controlling the
				contract.
						.
		16.EnforcementThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 213, as added by section 15 of this Act, the
			 following:
			
				214.Enforcement
					(a)In
				generalThe Secretary shall conduct enforcement activities to
				carry out this title.
					(b)Powers of
				authorized officers
						(1)In
				generalAny person who is authorized to enforce this title
				may—
							(A)board, search,
				inspect, and seize any vessel or other conveyance suspected of
			 being used to
				violate this title, any regulation promulgated under this title, or
			 any permit
				issued under this title, and any equipment, stores, and cargo of
			 such vessel,
				except that such authority shall not exist with respect to vessels
			 owned or
				time chartered by a uniformed service (as defined in section 101 of
			 title 10,
				United States Code) as warships or naval auxiliaries;
							(B)seize wherever
				found any component of coral reef taken or retained in violation of
			 this title,
				any regulation promulgated under this title, or any permit issued
			 under this
				title;
							(C)seize any
				evidence of a violation of this title, any regulation promulgated
			 under this
				title, or any permit issued under this title;
							(D)execute any
				warrant or other process issued by any court of competent
			 jurisdiction;
							(E)exercise any
				other lawful authority; and
							(F)arrest any
				person, if there is reasonable cause to believe that such person
			 has committed
				an act prohibited by section 212.
							(2)Naval auxiliary
				definedIn this subsection, the term naval auxiliary
				means a vessel, other than a warship, that is owned by or under the
			 exclusive
				control of a uniformed service and used at the time of the
			 destruction, taking,
				loss or injury for government, non-commercial service, including
			 combat
				logistics force vessels, pre-positioned vessels, special mission
			 vessels, or
				vessels exclusively used to transport military supplies and
			 materials.
						(c)Civil
				enforcement and permit sanctions
						(1)Civil
				administrative penaltyAny person subject to the jurisdiction of
				the United States who violates this title or any regulation
			 promulgated or
				permit issued hereunder, shall be liable to the United States for a
			 civil
				administrative penalty of not more than $200,000 for each such
			 violation, to be
				assessed by the Secretary. Each day of a continuing violation shall
			 constitute
				a separate violation. In determining the amount of civil
			 administrative
				penalty, the Secretary shall take into account the nature,
			 circumstances,
				extent, and gravity of the prohibited acts committed and, with
			 respect to the
				violator, the degree of culpability, and any history of prior
			 violations, and
				such other matters as justice may require. In assessing such
			 penalty, the
				Secretary may also consider information related to the ability of
			 the violator
				to pay.
						(2)Permit
				sanctionsFor any person subject to the jurisdiction of the
				United States who has been issued or has applied for a permit under
			 this title,
				and who violates this title or any regulation or permit issued
			 under this
				title, the Secretary may deny, suspend, amend, or revoke in whole
			 or in part
				any such permit. For any person who has failed to pay or defaulted
			 on a payment
				agreement of any civil penalty or criminal fine or liability
			 assessed pursuant
				to any natural resource law administered by the Secretary, the
			 Secretary may
				deny, suspend, amend or revoke in whole or in part any permit
			 issued or applied
				for under this title.
						(3)Imposition of
				civil judicial penaltiesAny person who violates any provision of
				this title, any regulation promulgated or permit issued thereunder,
			 shall be
				subject to a civil judicial penalty not to exceed $250,000 for each
			 such
				violation. Each day of a continuing violation shall constitute a
			 separate
				violation. The Attorney General, upon the request of the Secretary,
			 may
				commence a civil action in an appropriate district court of the
			 United States,
				and such court shall have jurisdiction to award civil penalties and
			 such other
				relief as justice may require. In determining the amount of a civil
			 penalty,
				the court shall take into account the nature, circumstances,
			 extent, and
				gravity of the prohibited acts committed and, with respect to the
			 violator, the
				degree of culpability, any history of prior violations, and such
			 other matters
				as justice may require. In imposing such penalty, the district
			 court may also
				consider information related to the ability of the violator to pay.
						(4)NoticeNo
				penalty or permit sanction shall be assessed under this subsection
			 until after
				the person charged has been given notice and an opportunity for a
				hearing.
						(5)In rem
				jurisdictionA vessel used in violating this title, any
				regulation promulgated under this title, or any permit issued under
			 this title,
				shall be liable in rem for any civil penalty assessed for such
			 violation. Such
				penalty shall constitute a maritime lien on the vessel and may be
			 recovered in
				an action in rem in the district court of the United States having
			 jurisdiction
				over the vessel.
						(6)Collection of
				penaltiesIf any person fails to pay an assessment of a civil
				penalty under this section after it has become a final and
			 unappealable order,
				or after the appropriate court has entered final judgment in favor
			 of the
				Secretary, the Secretary shall refer the matter to the Attorney
			 General, who
				shall recover the amount assessed in any appropriate district court
			 of the
				United States (plus interest at current prevailing rates from the
			 date of the
				final order). In such action, the validity and appropriateness of
			 the final
				order imposing the civil penalty shall not be subject to review.
			 Any person who
				fails to pay, on a timely basis, the amount of an assessment of a
			 civil penalty
				shall be required to pay, in addition to such amount and interest,
			 attorney's
				fees and costs for collection proceedings and a quarterly
			 nonpayment penalty
				for each quarter during which such failure to pay persists. Such
			 nonpayment
				penalty shall be in an amount equal to 20 percent of the aggregate
			 amount of
				such person's penalties and nonpayment penalties that are unpaid as
			 of the
				beginning of such quarter.
						(7)Compromise or
				other action by secretaryThe Secretary may compromise, modify,
				or remit, with or without conditions, any civil administrative
			 penalty or
				permit sanction which is or may be imposed under this section and
			 that has not
				been referred to the Attorney General for further enforcement
			 action.
						(8)JurisdictionThe
				several district courts of the United States shall have
			 jurisdiction over any
				actions brought by the United States arising under this section.
			 For the
				purpose of this section, American Samoa shall be included within
			 the judicial
				district of the District Court of the United States for the
			 District of Hawaii.
				Each violation shall be a separate offense and the offense shall be
			 deemed to
				have been committed not only in the district where the violation
			 first
				occurred, but also in any other district as authorized by law.
						(d)Forfeiture
						(1)Criminal
				forfeiture
							(A)In
				generalA person who is convicted of an offense in violation of
				this title shall forfeit to the United States—
								(i)any property,
				real or personal, constituting or traceable to the gross proceeds
			 taken,
				obtained, or retained, in connection with or as a result of the
			 offense,
				including, without limitation, any coral reef or coral reef
			 component (or the
				fair market value thereof); and
								(ii)any property,
				real or personal, used or intended to be used, in any manner, to
			 commit or
				facilitate the commission of the offense, including, without
			 limitation, any
				vessel (including the vessel's equipment, stores, catch and cargo),
			 vehicle,
				aircraft, or other means of transportation.
								(B)Applicable
				provisionsPursuant to section 2461(c) of title 28, United States
				Code, the provisions of section 413 of the Controlled Substances
			 Act (21 U.S.C.
				853) other than subsection (d) thereof shall apply to criminal
			 forfeitures
				under this section.
							(2)Civil
				forfeitureThe property set forth below shall be subject to
				forfeiture to the United States in accordance with the provisions
			 of chapter 46
				of title 18, United States Code, and no property right shall exist
			 in
				it:
							(A)Any property,
				real or personal, constituting or traceable to the gross proceeds
			 taken,
				obtained, or retained, in connection with or as a result of a
			 violation of this
				title, including, without limitation, any coral reef or coral reef
			 component
				(or the fair market value thereof).
							(B)Any property,
				real or personal, used or intended to be used, in any manner, to
			 commit or
				facilitate the commission of a violation of this title, including,
			 without
				limitation, any vessel (including the vessel's equipment, stores,
			 catch and
				cargo), vehicle, aircraft, or other means of transportation.
							(3)Application of
				the customs lawsAll provisions of law relating to seizure,
				summary judgment, and judicial forfeiture and condemnation for
			 violation of the
				customs laws, the disposition of the property forfeited or
			 condemned or the
				proceeds from the sale thereof, the remission or mitigation of such
				forfeitures, and the compromise of claims shall apply to seizures
			 and
				forfeitures incurred, or alleged to have been incurred, under the
			 provisions of
				this title, insofar as applicable and not inconsistent with the
			 provisions
				hereof. For seizures and forfeitures of property under this section
			 by the
				Secretary, such duties as are imposed upon the customs officer or
			 any other
				person with respect to the seizure and forfeiture of property under
			 the customs
				law may be performed by such officers as are designated by the
			 Secretary or,
				upon request of the Secretary, by any other agency that has
			 authority to manage
				and dispose of seized property.
						(4)PresumptionFor
				the purposes of this section there is a rebuttable presumption that
			 all coral
				reefs, or components thereof, found on board a vessel that is used
			 or seized in
				connection with a violation of this title or of any regulation
			 promulgated
				under this title were taken, obtained, or retained in violation of
			 this title
				or of a regulation promulgated under this title.
						(e)Payment of
				storage, care, and other costsAny person assessed a civil
				penalty for a violation of this title or of any regulation
			 promulgated under
				this title and any claimant in a forfeiture action brought for such
			 a
				violation, shall be liable for the reasonable costs incurred by the
			 Secretary
				in storage, care, and maintenance of any property seized in
			 connection with the
				violation.
					(f)Expenditures
						(1)Notwithstanding
				section 3302 of title 31, United States Code, or section 311 of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1861),
				amounts received by the United States as civil penalties under
			 subsection (c)
				of this section, forfeitures of property under subsection (d) of
			 this section,
				and costs imposed under subsection (e) of this section, shall—
							(A)be placed into an
				account;
							(B)be available for
				use by the Secretary without further appropriation; and
							(C)remain available
				until expended.
							(2)Amounts received
				under this section for forfeitures under subsection (d) and costs
			 imposed under
				subsection (e) shall be used to pay the reasonable and necessary
			 costs incurred
				by the Secretary to provide temporary storage, care, maintenance,
			 and disposal
				of any property seized in connection with a violation of this title
			 or any
				regulation promulgated under this title.
						(3)Amounts received
				under this section as civil penalties under subsection (c) of this
			 section and
				any amounts remaining after the operation of paragraph (2) of this
			 subsection
				shall—
							(A)be used to
				stabilize, restore, or otherwise manage the coral reef with respect
			 to which
				the violation occurred that resulted in the penalty or forfeiture;
							(B)be transferred to
				the Emergency Response, Stabilization, and Restoration Account
			 established
				under section 208(d) or an account described in section 213(d)(1)
			 of this
				title, to reimburse such account for amounts used for authorized
			 emergency
				actions;
							(C)be used to
				conduct monitoring and enforcement activities;
							(D)be used to
				conduct research on techniques to stabilize and restore coral
			 reefs;
							(E)be used to
				conduct activities that prevent or reduce the likelihood of future
			 damage to
				coral reefs;
							(F)be used to
				stabilize, restore or otherwise manage any other coral reef; or
							(G)be used to pay a
				reward to any person who furnishes information leading to an
			 assessment of a
				civil penalty, or to a forfeiture of property, for a violation of
			 this title or
				any regulation promulgated under this title.
							(g)Criminal
				enforcement
						(1)Any person (other
				than a foreign government or any entity of such government) who
			 knowingly
				commits any act prohibited by section 212(c) of this title shall be
			 imprisoned
				for not more than 5 years and shall be fined not more than $500,000
			 for
				individuals or $1,000,000 for an organization; except that if in
			 the commission
				of any such offense the individual uses a dangerous weapon, engages
			 in conduct
				that causes bodily injury to any officer authorized to enforce the
			 provisions
				of this title, or places any such officer in fear of imminent
			 bodily injury,
				the maximum term of imprisonment is not more than 10 years.
						(2)Any person (other
				than a foreign government or any entity of such government) who
			 knowingly
				violates subsection (b), (d), or (e) of section 212 shall be fined
			 under title
				18, United States Code, or imprisoned not more than 5 years or
			 both.
						(3)Any person (other
				than a foreign government or any entity of such government) who
			 violates
				subsection (b), (d), or (e) of section 212, and who, in the
			 exercise of due
				care should know that such person's conduct violates subsection
			 (b), (d), or
				(e) of section 212, shall be fined under title 18, United States
			 Code, or
				imprisoned not more than 1 year, or both.
						(4)The several
				district courts of the United States shall have jurisdiction over
			 any actions
				brought by the United States arising under this subsection. For the
			 purpose of
				this subsection, American Samoa shall be included within the
			 judicial district
				of the District Court of the United States for the District of
			 Hawaii. Each
				violation shall be a separate offense and the offense shall be
			 deemed to have
				been committed not only in the district where the violation first
			 occurred, but
				also in any other district as authorized by law. Any offenses not
			 committed in
				any district are subject to the venue provisions of section 3238 of
			 title 18,
				United States Code.
						(h)SubpoenasIn
				the case of any investigation or hearing under this section or any
			 other
				natural resource statute administered by the National Oceanic and
			 Atmospheric
				Administration which is determined on the record in accordance with
			 the
				procedures provided for under section 554 of title 5, United States
			 Code, the
				Secretary may issue subpoenas for the attendance and testimony of
			 witnesses and
				the production of relevant papers, books, electronic files, and
			 documents, and
				may administer oaths.
					(i)Coast guard
				authority not limitedNothing in this section shall be considered
				to limit the authority of the Coast Guard to enforce this or any
			 other Federal
				law under section 89 of title 14, United States Code.
					(j)Injunctive
				relief
						(1)If the Secretary
				determines that there is an imminent risk of destruction, loss,
			 taking, or
				injury to a coral reef, or that there has been actual destruction,
			 loss,
				taking, or injury to, a coral reef which may give rise to liability
			 under
				section 213 of this title, the Attorney General, upon request of
			 the Secretary,
				shall seek to obtain such relief as may be necessary to abate such
			 risk or
				actual destruction, loss, taking, or injury, or to restore or
			 replace the coral
				reef, or both. The district courts of the United States shall have
			 jurisdiction
				in such a case to order such relief as the public interest and the
			 equities of
				the case may require.
						(2)Upon the request
				of the Secretary, the Attorney General may seek to enjoin any
			 person who is
				alleged to be in violation of any provision of this title, or any
			 regulation or
				permit issued under this title, and the district courts shall have
			 jurisdiction
				to grant such relief.
						(k)Area of
				application and enforceabilityThe area of application and
				enforceability of this title includes the internal waters of the
			 United States,
				the territorial sea of the United States, as described in
			 Presidential
				Proclamation 5928 of December 27, 1988, the Exclusive Economic Zone
			 of the
				United States as described in Presidential Proclamation 5030 of
			 March 10, 1983,
				and the continental shelf, consistent with international law.
					(l)Nationwide
				service of processIn any action by the United States under this
				title, process may be served in any district where the defendant is
			 found,
				resides, transacts business, or has appointed an agent for the
			 service of
				process, and for civil cases may also be served in a place not
			 within the
				United States in accordance with rule 4 of the Federal Rules of
			 Civil
				Procedure.
					(m)Venue in civil
				actionsA civil action under this title may be brought in the
				United States district court for any district in which—
						(1)the defendant is
				located, resides, or is doing business, in the case of an action
			 against a
				person;
						(2)the vessel is
				located, in the case of an action against a vessel;
						(3)the destruction
				of, loss of, or injury to a coral reef, or component thereof,
			 occurred or in
				which there is an imminent risk of such destruction, loss, or
			 injury; or
						(4)where some or all
				of the coral reef or component thereof that is the subject of the
			 action is not
				within the territory covered by any United States district court,
			 such action
				may be brought either in the United States district court for the
			 district
				closest to the location where the destruction, loss, injury, or
			 risk of injury
				occurred, or in the United States District Court for the District
			 of
				Columbia.
						(n)Uniformed
				service officers and employeesNo officer or employee of a
				uniformed service (as defined in section 101 of title 10, United
			 States Code)
				shall be held liable under this section, either in such officer's
			 or employee's
				personal or official capacity, for any violation of section 212
			 occurring
				during the performance of the officer's or employee's official
			 governmental
				duties.
					(o)Contract
				employeesNo contract employee of a uniformed service (as so
				defined), serving as vessel master or crew member, shall be liable
			 under this
				section for any violation of section 212 if that contract employee—
						(1)is acting as a
				contract employee of a uniformed service under the terms of an
			 operating
				contract for a vessel owned by a uniformed service, or a time
			 charter for
				pre-positioned vessels, special mission vessels, or vessels
			 exclusively
				transporting military supplies and materials; and
						(2)is engaged in an
				action or actions over which such employee has been given no
			 discretion (e.g.,
				anchoring or mooring at one or more designated anchorages or buoys,
			 or
				executing specific operational elements of a special mission
			 activity), as
				determined by the uniformed service controlling the
				contract.
						.
		17.PermitsThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 214, as added by section 16 of this Act, the
			 following:
			
				215.Permits
					(a)In
				generalThe Secretary may allow for the conduct of—
						(1)bona fide
				research, and
						(2)activities that
				would otherwise be prohibited by this title or regulations issued
				thereunder,
						through
				issuance of coral reef conservation permits in accordance with
			 regulations
				issued under this title.(b)Limitation of
				non-Research activitiesThe Secretary may not issue a permit for
				activities other than for bona fide research unless the Secretary
			 finds—
						(1)the activity
				proposed to be conducted is compatible with one or more of the
			 purposes in
				section 202 of this title;
						(2)the activity
				conforms to the provisions of all other laws and regulations
			 applicable to the
				area for which such permit is to be issued; and
						(3)there is no
				practicable alternative to conducting the activity in a manner that
			 destroys,
				causes the loss of, or injures any coral reef or any component
			 thereof.
						(c)Terms and
				conditionsThe Secretary may place any terms and conditions on a
				permit issued under this section that the Secretary deems
			 reasonable.
					(d)Fees
						(1)Assessment and
				collectionSubject to regulations issued under this title, the
				Secretary may assess and collect fees as specified in this
			 subsection.
						(2)AmountAny
				fee assessed shall be equal to the sum of—
							(A)all costs
				incurred, or expected to be incurred, by the Secretary in
			 processing the permit
				application, including indirect costs; and
							(B)if the permit is
				approved, all costs incurred, or expected to be incurred, by the
			 Secretary as a
				direct result of the conduct of the activity for which the permit
			 is issued,
				including costs of monitoring the conduct of the activity and
			 educating the
				public about the activity and coral reef resources related to the
				activity.
							(3)Use of
				feesAmounts collected by the Secretary in the form of fees under
				this section shall be collected and available for use only to the
			 extent
				provided in advance in appropriations Acts and may be used by the
			 Secretary for
				issuing and administering permits under this section.
						(4)Waiver or
				reduction of feesFor any fee assessed under paragraph (2), the
				Secretary may—
							(A)accept in-kind
				contributions in lieu of a fee; or
							(B)waive or reduce
				the fee.
							(e)FishingNothing
				in this section shall be considered to require a person to obtain a
			 permit
				under this section for the conduct of any fishing activities not
			 prohibited by
				this title or regulations issued
				thereunder.
					.
		18.Regional,
			 State, and territorial coordinationThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 215, as added by section 17 of this Act, the
			 following:
			
				216.Regional,
				state, and territorial coordination
					(a)Regional
				coordinationThe Secretary and other Federal members of the Coral
				Reef Task Force shall work in coordination and collaboration with
			 other Federal
				agencies, States, and United States territorial governments to
			 implement the
				strategies developed under section 203, including regional and
			 local
				strategies, to address multiple threats to coral reefs and coral
			 reef
				ecosystems.
					(b)Response and
				restoration activitiesThe Secretary shall enter into written
				agreements with each State in which coral reefs are located
			 regarding the
				manner in which response and restoration activities will be
			 conducted within
				the affected State's waters. Nothing in this subsection shall be
			 construed to
				limit Federal response and restoration activity authority before
			 any such
				agreement is final.
					(c)Cooperative
				enforcement agreementsAll cooperative enforcement agreements in
				effect at the date of enactment of the Coral Reef Conservation
				Amendments Act of 2013, between the Secretary and States affected
				by this title shall be updated to include enforcement of this title
			 where
				appropriate.
					.
		19.RegulationsThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 216, as added by section 18, the following:
			
				217.RegulationsThe Secretary may issue such regulations as
				are necessary and appropriate to carry out the purposes of this
			 title. This
				title and any regulations promulgated under this title shall be
			 applied in
				accordance with international law. No restrictions shall apply to
			 or be
				enforced against a person who is not a citizen, national, or
			 resident alien of
				the United States (including foreign flag vessels) unless in
			 accordance with
				international
				law.
				.
		20.Effectiveness
			 and assessment reportSection
			 218 (formerly 16 U.S.C. 6407), as redesignated by section 7 of this Act,
			 is
			 amended to read as follows:
			
				218.Effectiveness
				and assessment report
					(a)Effectiveness
				reportNot later than March 1, 2013, and every 3 years
				thereafter, the Secretary shall submit to the Senate Committee on
			 Commerce,
				Science, and Transportation and the House of Representatives
			 Committee on
				Natural Resources a report describing all activities undertaken to
			 implement
				the strategies, including—
						(1)a description of
				the funds obligated by each participating Federal agency to advance
			 coral reef
				conservation during each of the 3 fiscal years next preceding the
			 fiscal year
				in which the report is submitted;
						(2)a description of
				Federal interagency and cooperative efforts with States and United
			 States
				territories to prevent or address overharvesting, coastal runoff,
			 or other
				anthropogenic impacts on coral reefs, including projects undertaken
			 with the
				Department of the Interior, Department of Agriculture, the
			 Environmental
				Protection Agency, and the United States Army Corps of Engineers;
						(3)a summary of the
				information contained in the vessel grounding inventory established
			 under
				section 211, including additional authorization or funding, needed
			 for response
				and removal of such vessels; and
						(4)a description of
				Federal disaster response actions taken pursuant to the National
			 Response Plan
				to address damage to coral reefs and coral reef ecosystems.
						(b)Assessment
				reportNot later than March 1, 2016, and every 5 years
				thereafter, the Secretary will submit to the Senate Committee on
			 Commerce,
				Science, and Transportation and the House of Representatives
			 Committee on
				Natural Resources an assessment of the conditions of U.S. coral
			 reefs,
				accomplishments under this title, and the effectiveness of
			 management actions
				to address threats to coral
				reefs.
					.
		21.Authorization
			 of appropriationsSection 219
			 (formerly 16 U.S.C. 6408), as redesignated by section 7 of this Act, is
			 amended—
			(1)by striking
			 $16,000,000 for each of fiscal years 2001, 2002, 2003, and 2004,
			 in subsection (a) and inserting $34,000,000 for fiscal year 2013,
			 $36,000,000 for fiscal year 2014, $38,000,000 for fiscal year 2015, and
			 $40,000,000 for each of fiscal years 2016 through 2017, of which no less
			 than
			 24 percent per year (for each of fiscal years 2013 through 2017) shall be
			 used
			 for the grant program under section 204, no less than 6 percent shall be
			 used
			 for Fishery Management Councils, and up to 10 percent per year shall be
			 used
			 for the Fund established under section 205(a),;
			(2)by striking
			 $1,000,000 in subsection (b) and inserting
			 $2,000,000;
			(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Community-Based
				planning grantsThere is authorized to be appropriated to the
				Secretary to carry out section 210 $10,000,000 for each of fiscal
			 years 2013
				through 2017, to remain available until
				expended.
					;
				and
			(4)by striking
			 subsection (d) and inserting the following:
				
					(d)International
				coral reef conservation programThere is authorized to be
				appropriated to the Secretary to carry out section 209 $8,000,000
			 for each of
				fiscal years 2013 through 2017, to remain available until
				expended.
					.
			22.Judicial
			 reviewThe Act (16 U.S.C. 6401
			 et seq.) is amended by inserting after section 219, as redesignated by
			 section
			 7 of this Act, the following:
			
				220.Judicial
				review
					(a)In
				generalChapter 7 of title 5, United States Code, is not
				applicable to any action taken by the Secretary under this title,
			 except
				that—
						(1)review of any
				final agency action of the Secretary taken pursuant to sections
			 214(c)(1) and
				214(c)(2) may be had only by the filing of a complaint by an
			 interested person
				in the United States District Court for the appropriate district;
			 any such
				complaint shall be filed not later than 30 days after the date such
			 final
				agency action is taken; and
						(2)review of any
				final agency action of the Secretary taken pursuant to section 215
			 may be had
				by the filing of a petition for review by an interested person in
			 the Circuit
				Court of Appeals of the United States for the Federal judicial
			 district in
				which such person resides or transact business which is directly
			 affected by
				the action taken; such petition shall be filed not later than 120
			 days after
				the date such final agency action is taken.
						(b)No review in
				enforcement proceedingsFinal agency action with respect to which
				review could have been obtained under subsection (a)(2) shall not
			 be subject to
				judicial review in any civil or criminal proceeding for
			 enforcement.
					(c)Cost of
				litigationIn any judicial proceeding under subsection (a), the
				court may award costs of litigation (including reasonable attorney
			 and expert
				witness fees) to any prevailing party whenever it determines that
			 such award is
				appropriate.
					.
		23.DefinitionsSection 221 (formerly 16 U.S.C. 6409), as
			 redesignated by section 7 of this Act, is amended to read as follows:
			
				221.DefinitionsIn this title:
					(1)BiodiversityThe
				term biodiversity means the variability among living organisms
				from all sources including, inter alia, terrestrial, marine, and
			 other aquatic
				ecosystems and the ecological complexes of which they are part,
			 including
				diversity within species, between species, and of ecosystems.
					(2)Bona fide
				researchThe term bona fide research means
				scientific research on corals, the results of which are likely—
						(A)to be eligible
				for publication in a referred scientific journal;
						(B)to contribute to
				the basic knowledge of coral biology or ecology; or
						(C)to identify,
				evaluate, or resolve conservation problems.
						(3)CoralThe
				term coral means species of the phylum Cnidaria, including—
						(A)all species of
				the orders Antipatharia (black corals), Scleractinia (stony
			 corals), Gorgonacea
				(horny corals), Stolonifera (organpipe corals and others),
			 Alcyonacea (soft
				corals), and Helioporacea (blue coral) of the class Anthozoa; and
						(B)all species of
				the families Milleporidea (fire corals) and Stylasteridae
			 (stylasterid
				hydrocorals) of the class Hydrozoa.
						(4)Coral
				reefThe term coral reef means limestone structures
				composed in whole or in part of living corals, as described in
			 paragraph (3),
				their skeletal remains, or both, and including other corals,
			 associated sessile
				invertebrates and plants, and associated seagrasses.
					(5)Coral reef
				componentThe term coral reef component means any
				part of a coral reef, including individual living or dead corals,
			 associated
				sessile invertebrates and plants, and any adjacent or associated
				seagrasses.
					(6)Coral reef
				ecosystemThe term coral reef ecosystem means the
				system of coral reefs and geographically associated species,
			 habitats, and
				environment, including any adjacent or associated mangroves and
			 seagrass
				habitats, and the processes that control its dynamics.
					(7)Coral
				productsThe term coral products means any living or
				dead specimens, parts, or derivatives, or any product containing
			 specimens,
				parts, or derivatives, of any species referred to in paragraph (3).
					(8)DamagesThe
				term damages includes—
						(A)compensation
				for—
							(i)the cost of
				replacing, restoring, or acquiring the equivalent of the coral
			 reef, or
				component thereof; and
							(ii)the lost
				services of, or the value of the lost use of, the coral reef or
			 component
				thereof, or the cost of activities to minimize or prevent threats
			 of,
				equivalent injury to, or destruction of coral reefs or components
			 thereof,
				pending restoration or replacement or the acquisition of an
			 equivalent coral
				reef or component thereof;
							(B)the reasonable
				cost of damage assessments under section 213;
						(C)the reasonable
				costs incurred by the Secretary in implementing section 208(d);
						(D)the reasonable
				cost of monitoring appropriate to the injured, restored, or
			 replaced
				resources;
						(E)the reasonable
				cost of curation, conservation and loss of contextual information
			 of any coral
				encrusted archaeological, historical, and cultural resource;
						(F)the cost of legal
				actions under section 213, undertaken by the United States,
			 associated with the
				destruction, loss of, taking of, or injury to, a coral reef or
			 component
				thereof, including the costs of attorney time and expert witness
			 fees;
				and
						(G)the indirect
				costs associated with the costs listed in subparagraphs (A) through
			 (F) of this
				paragraph.
						(9)Emergency
				actionsThe term emergency actions means all
				necessary actions to prevent or minimize the additional
			 destruction, loss of,
				taking of, or injury to, coral reefs or components thereof, or to
			 minimize the
				risk of such additional destruction, loss, taking, or injury.
					(10)Exclusive
				economic zoneThe term Exclusive Economic Zone means
				the waters of the Exclusive Economic Zone of the United States
			 under
				Presidential Proclamation 5030, dated March 10, 1983.
					(11)PersonThe
				term person means any individual, private or public corporation,
				partnership, trust, institution, association, or any other public
			 or private
				entity, whether foreign or domestic, private person or entity, or
			 any officer,
				employee, agent, Department, agency, or instrumentality of the
			 Federal
				Government, of any State or local unit of government, or of any
			 foreign
				government.
					(12)Response
				costsThe term response costs means the costs of
				actions taken or authorized by the Secretary to minimize
			 destruction, loss of,
				taking of, or injury to, a coral reef, or component thereof, or to
			 minimize the
				imminent risks of such destruction, loss, taking, or injury,
			 including costs
				related to seizure, forfeiture, storage, or disposal arising from
			 liability
				under section 213.
					(13)SecretaryThe
				term Secretary means—
						(A)for purposes of
				sections 201 through 211, sections 218 through 220 (except as
			 otherwise
				provided in subparagraph (B)), and the other paragraphs of this
			 section, the
				Secretary of Commerce, acting through the Administrator of the
			 National Oceanic
				and Atmospheric Administration; and
						(B)for purposes of
				sections 212 through 217, and section 220—
							(i)the Secretary of
				the Interior for any coral reef or component thereof located in (I)
			 the
				National Wildlife Refuge System, (II) the National Park System, and
			 (III) the
				waters surrounding Wake Island under the jurisdiction of the
			 Secretary of the
				Interior, as set forth in Executive Order 11048 (27 Fed. Reg. 8851
			 (September
				4, 1962)); or
							(ii)the Secretary of
				Commerce for any coral reef or component thereof located in any
			 area not
				described in clause (i).
							(14)ServiceThe
				term service means functions, ecological or otherwise, performed
				by a coral reef or component thereof.
					(15)StateThe
				term State means any State of the United States that contains a
				coral reef ecosystem within its seaward boundaries, American Samoa,
			 Guam, the
				Northern Mariana Islands, Puerto Rico, and the Virgin Islands, and
			 any other
				territory or possession of the United States, or separate sovereign
			 in free
				association with the United States, that contains a coral reef
			 ecosystem within
				its seaward boundaries.
					(16)Territorial
				seaThe term Territorial Sea means the waters of the
				Territorial Sea of the United States under Presidential
			 Proclamation 5928,
				dated December 27,
				1988.
					.
		
	May 5, 2014Reported without amendment